Citation Nr: 1714459	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-00 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for headaches, residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a lower back disability.

4.  Entitlement to service connection for a cervical spine disability.

5.  Entitlement to service connection for lower extremity radiculopathy, to include as secondary to a lower back disability.

6.  Entitlement to service connection for upper extremity radiculopathy, to include as secondary to a cervical spine disability.




REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to December 2000 and from June 2004 to April 2005.  The Veteran was awarded the Combat Action Ribbon for his service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO in Houston.  A transcript of that proceeding is of record.

The issues of service connection for a low back and cervical spine disabilities and lower and upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's residuals of TBI are manifested exclusively by migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.   The Veteran's ruptured right anterior cruciate ligament (ACL) preexisted his entrance into service; however, it is not shown by clear and unmistakable evidence that such disorder was not aggravated by his active duty service.

3.  The evidence is at least evenly balanced as to whether the Veteran's ruptured right ACL is related to his second period of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, and no higher, for headaches, residuals of TBI are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.124a, Diagnostic Codes (DCs) 8045, 8100 (2016).

2.  The criteria for a grant of service connection for ruptured right ACL are met. 38 U.S.C.A. §§ 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

At the outset, as the Board is awarding service connection for a right ACL rupture, which is full grant of the benefit sought with respect to that issue, further discussion of the VCAA with respect to that issue is not necessary at this time.

Regarding the claim for an increased initial rating for headaches, residuals of a TBI, service connection was granted, thereby rendering 38 U.S.C.A. § 5103(a) notice moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).  Here, service treatment records are associated with claims file, and all other available post-service treatment records, and reports identified by the Veteran have also been obtained.

The Veteran has been afforded VA examinations to assess the severity of his service-connected headaches, residuals of a TBI.  The Board finds those VA examinations are adequate for the purposes of evaluating the Veteran's disabilities, as the examinations involved a review of the Veteran's pertinent medical history as well as a clinical examination of the Veteran, and documented relevant symptomatology that are responsive to the rating criteria.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible, and no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A (West 2014); 38 C.F.R. § 3.159 (2016).




Merits

I.  Increased Rating

The Veteran's headaches are rated as 10 percent disabling under DC 8045.

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also consider whether separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).

DC 8045 provides that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  See 38 C.F.R. § 4.124a, DC 8045 (2016). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, any residual with a distinct diagnosis that may be evaluated under another DC, such as migraine headache or Meniere's disease; even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate DC: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate DC.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation (SMC) is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  See 38 C.F.R. § 4.124a, DC 8045 (2016).

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental, neurologic, or other physical disorder that can be separately evaluated under another DC.  In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition. Id. 

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id.

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under DC 8045.  Id.

Evaluations assigned are based upon the highest level of severity for any facet of cognitive impairment and other residuals of traumatic brain injury (TBI) not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.  Id.

Here, a level of severity of "1" has been assigned for subjective symptoms, including headaches.  A higher level of severity of "2" is not warranted unless an examiner finds evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are marked fatigability, blurred or double, vision, and headaches requiring rest periods during most days.

Turning to the evidence of record, the Veteran was afforded a VA examination in May 2009.  There, the Veteran stated that, to his knowledge, he did not suffer any direct head injury during service, but he was exposed to blasts.  Moderate chronic headaches, which are vascular in nature, were recorded.  The examiner stated that there were no other identifiable neurologic residuals resulting from blast exposures in service.

The Veteran was afforded a VA examination in May 2012.  There, migraines, including migraine variants were noted.  Headaches were described as frontal in location and pain was pressure-like.  Intensity was rated as seven out of ten.  Dizziness, blurred vision, photophobia and phonophobia were noted as associated with headaches.  Headaches occur for one hour about four times per week.  Prostrating headaches occur twice per month. Head pain is constant during a headache and pain is on both sides of the head and worsens with physical activity.  Sensitivity to light and sound was noted, as were changes to vision.  Characteristic prostrating attacks of migraine headache pain more frequently than once per month was noted.  There were no very frequent prostrating and prolonged attacks of migraine headache pain.  There were also no prostrating attacks of non-migraine headache pain.  It was noted that the Veteran was employed full time, but was unable to function when experiencing a severe headache.

The Veteran testified regarding his headaches at his Board hearing.  He stated that he has headaches at least twice per week and is very sensitive to light during a headache.  See Board Hearing Transcript (Tr.) at 3.  The Veteran reported intense and sharp pain that lasts for up to two hours.  See id at 5.  He also reported having to lie down at work on a conference table as the pain was so unbearable.  See id at 6.  The Veteran testified that he is unable to work during a headache.  He stated that he cannot look at a computer screen and is unable to talk on a telephone during a headache.  See id at 8.

Initially, the Board finds that the only residual associated with the Veteran's TBI are headaches.  Indeed, the clinical evidence of record does not note any other residual.

Based on the clinical findings summarized above, a level of severity of "1" has been assigned for the subjective facet, as the Veteran complains of daily headaches.  A "2" requires three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of such impairments are marked fatigability, headaches requiring rest periods during most days, and blurred or double vision.  While the evidence shows that the Veteran's headaches could be classified as moderately interfering, the VA examiners have not found, and the Veteran has not stated, that he experiences three or more subjective symptoms that moderately interfere with work, daily living, or relationships.  As such, a "2" is not warranted.

A "0" is assigned for the memory facet, judgment facet, social interaction facet, orientation facet, motor activity facet, spacial orientation facet, neurobehavioral facet, and the communication facet.  Indeed, there is no evidence that any of those facets are impaired as a residual of a TBI.  To that end, no such impairment was shown on examination.   Likewise, the Veteran does not warrant a "total" rating for consciousness, as he is not in a persistently altered state of consciousness, such as vegetative state, minimally responsive state, or in a coma.

Based upon the foregoing, a rating in excess of 10 percent is not warranted under DC 8045.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, DC 8045 (2016); Gilbert, 1 Vet. App. at 49.  However, the Board has also considered whether any other DCs would be appropriate to evaluate the Veteran's TBI.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.

Here, headaches have been diagnosed.  Therefore, the criteria under DC 8100 must be considered.

DC 8100 provides that frequent completely prostrating attacks and prolonged attacks productive of severe economic adaptability are rated at the schedular maximum of 50 percent disabling.  Characteristic prostrating attacks occurring on an average once a month over the last several months are rated as 30 percent disabling.  Characteristic prostrating attacks averaging one in 2 months over the last several months are rated as 10 percent disabling.  Less frequent attacks are rated as noncompensable (0 percent).  38 C.F.R. § 4.124a, DC 8100 (2015).  

The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (31st ed. 2007).

In Pierce v. Principi, the Court examined the "productive of severe economic inadaptability" criterion for a 50% evaluation under DC 8100 and noted that "[n]owhere in the DC is 'inadaptability' defined, nor can a definition be found elsewhere in title 38 of the [C.F.R.]." 18 Vet. App. 440, 446 (2004).  The Court explained that, contrary to the Secretary's argument, "nothing in DC 8100 requires that the claimant be completely unable to work in order to qualify for a 50% rating" because "[i]f 'economic inadaptability' were read to import unemployability," a claimant who "met the economic-inadaptability criterion, would then be eligible for a rating of total disability based on individual unemployability [ (TDIU) ] . . . rather than just a 50% rating."  Id.  The Court therefore rejected the notion that "severe economic inadaptability" was equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU.  Id. (citing 38 C.F.R. § 4.16(a)).  In addition, the Court in Pierce acknowledged the Secretary's concession that the phrase "productive of severe economic inadaptability" in DC 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id. at 445.

In light of the above, the Board concludes that an initial 50 percent rating for headaches is warranted.  While the VA examiners have stated that the Veteran does not have very frequent prostrating and prolonged attacks of migraine headache pain, the evidence of record indicates otherwise.  The Veteran has testified to having painful headaches multiple times per week, sometimes lasting as long as two hours.  Further, the symptomatology associated with the onset of the Veteran's headaches can be described as completely prostrating.  The Veteran described dizziness, blurred vision, photophobia and phonophobia as associated with headaches.  Moreover, in accordance with Pierce, those headaches are productive of "severe economic inadaptability."  The Veteran reported an inability to work during headaches.  His job requires him to use a telephone and a computer.  The Veteran explained that he is unable to talk on the phone and cannot look at the computer screen during a headache.  He also stated that he has to lie down on his conference room table during severe headaches.  Finally, he also reported that he has lost time from work due to his headaches.  As such, the Board finds that an initial 50 percent rating, and no higher, under DC 8100 is warranted.

The record does not establish that the rating criteria are inadequate for rating the Veteran's headaches, residuals of a TBI.  Specifically the evidence does not show such an exceptional disability picture as no inadequacy of the available schedular evaluations is demonstrated.  Here, the Veteran's TBI has been manifested primarily by headaches, which are contemplated in the rating criteria.  Indeed, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describes his disability level and relevant symptomatology.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has continued to maintain full time employment despite the fact that the Veteran experiences headaches and those headaches negatively impact his work.  Given that the Veteran maintains full time employment, the Board concludes that a TDIU under Rice has not been raised by the record and it will not be further addressed.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner, 370 F.3d at 1096.  Accordingly, once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.
Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation." See id.   Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096.

Upon entrance into his second period of active service, no right knee disability-including a ruptured ACL-is noted upon entry.  Indeed, there is no formal report of medical examination of record for entrance into the second period of service.  There is, however, a pre-deployment health assessment from August 2004, shortly after entrance.  This assessment does not indicate any right knee disability.  Nonetheless, without any right knee disability noted at the Veteran's entrance to his second period of active service, he is presumed sound as to his right knee for his second period of active service.

In any event, the first prong of the presumption of soundness is rebutted by clear and unmistakable evidence.  Private treatment records reveal that the Veteran tore his right ACL in 2001.  It is also shown that the Veteran underwent an ACL reconstruction in December 2001.  The Veteran does not dispute that he tore his ACL in 2001 prior to his second period of active service.  Thus, his ruptured right ACL clearly and unmistakably preexisted that period of service.

Having found that the right ACL rupture clearly and unmistakably preexisted service, the burden is on VA to prove that the disability clearly and unmistakably was not aggravated by service.  

The Veteran was afforded a VA examination in May 2012.  There, the examiner opined that the Veteran's ruptured right ACL was clearly and unmistakably not aggravated beyond its natural progression during the Veteran's second period of active service.  The examiner stated that there are no service treatment records indicating aggravation of the knee.  Rather, the examiner stated that the Veteran was regrafted in 2007 following his second period of active service and such was due to an acute re-tear while playing soccer.  Thus, indicating that the Veteran re-tore his ACL acutely after discharge.

The Board finds this opinion not probative.  First, the examiner relied heavily on the fact that there are no service treatment records showing that there was no evidence of aggravation.   See Horn v. Shinseki, 25 Vet. App. 231, 239 (2012) (holding that the absence of evidence is not necessarily negative evidence).  Further, the examiner did not consider the Veteran's competent lay testimony that he underwent rigorous training during his second period of active service.  See Board Hearing Tr. at 19.  He also testified that during his deployment he was on his feet day and night and he reported jumping out of trucks with 80 pounds of gear on.  See id.  The examiner did not consider those in-service events in rendering his opinion.  Thus, the Board finds that the opinion is not probative.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (Board charged with assessing the probative value of evidence).  Accordingly, there is no clear and unmistakable evidence that the Veteran's right knee disability was not aggravated beyond its normal progression during the second period of service.

As such, the second prong of the presumption of soundness is not rebutted and the Board must consider the Veteran's claim as one for direct service connection and not aggravation.  See Wagner, supra.

The Veteran has been diagnosed with ruptured right ACL.  See May 2012 VA examination Report.  

The Veteran submitted an etiological opinion dated December 2013 from S.P.M., who served with the Veteran and reported that in service he worked with physicians and dealt with hundreds of injured marines and sailors.  He stated that it was highly likely that the Veteran's right knee disability was related to his service.  S.P.M. stated that the Veteran spent a good portion of his day carrying gear which weighed up to 80 pounds on his back.  He also noted that the Veteran spent most of the day on his feet with that heavy gear on his back.  Finally, he stated that the Veteran was required to disembark from helicopters and Humvees on uneven terrain in swift fashion, which put enormous strain on his knees.  As S.P.M. offered a clear conclusion supported by a thorough rationale, the Board finds his opinion probative.  See Caluza, 7 Vet. App. at 511.

As there is no probative opinion counter to S.P.M.'s opinion, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has met the criteria for service connection for ruptured right ACL.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for ruptured right ACL is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial 50 percent rating, and no higher, for headaches, residuals of a TBI, is granted, subject to controlling regulations governing the payment of monetary awards.

Service connection for ruptured right ACL is granted.


REMAND

Remand is required for the remaining claims on appeal.

At the Veteran's Board hearing, he testified that he received treatment from a chiropractor shortly after service, but could not locate those treatment records.  See Board Hearing Tr. at 28.  He also explained that he received treatment from another chiropractor last fall.  See id.  No chiropractic treatment records are associated with the claims file.  Given that there are outstanding private chiropractic records which may be highly relevant to the claims remaining on appeal, the AOJ should make appropriate efforts to obtain those records.

Additionally, the Veteran was afforded a VA examination in May 2012.  The Veteran was found to have a normal lumbar and cervical spine.  Neurological testing did not reveal any abnormalities.  

The Board notes, however, that the Veteran is a Persian Gulf Veteran.  See 38 C.F.R. § 3.317(d).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i) (2016).  See also 76 Fed. Reg. 81834 (Dec. 29, 2011). 

Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended. 38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
 § 3.317.  The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multi-symptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

In light of the above, the Board finds a new VA examination is necessary.  As the Veteran is a Persian Gulf Veteran and there are no lower back or cervical spine diagnoses of record, nor are there any radiculopathy diagnoses of record, a VA examination responsive to the provisions regarding Persian Gulf Veterans is necessary.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Notify the Veteran that all private (non-VA) chiropractic records (including those from last fall) remain outstanding.  Send to the Veteran and his representative a letter requesting that the Veteran provide authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, to specifically include private medical records.  Inform the Veteran that he may also obtain these private medical records himself and submit them directly to VA.

2.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken pursuant to 38 C.F.R. § 3.159(e).

3.  Schedule a VA examination to assess the etiology of any low back, cervical spine, and radiculopathy disorders. The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

(a)  Indicate whether complaints, findings and any objective signs of low back pain, neck pain, and upper and lower extremity numbness are attributable to known clinical diagnoses, or whether those reported problems are manifestations of an undiagnosed illness. 

(b) If the complaints of are determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during active service or is otherwise related to service.

In addressing the above, the examiner must comment on the Veteran's complaints of back pains and extremity numbness on the March 2005 post-deployment health assessment.

4.  After undertaking any other development deemed appropriate, readjudicate the issues remaining on appeal. If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


